DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 21-34, and 36-41 are pending. 

Response to Arguments
Applicant's arguments filed on June 27, 2022 have been fully considered but they are not persuasive. 
Regarding 101 rejection, Applicant made an argument that the claimed features of the controllers are tied to a distinct context and claims 21 and 31 each recite a particular application for the collected data (page 9 and 10). Applicant stated that claims 21 and 31 are limited to “[a] controller for a laser system” and “a laser source configured to generate laser energy to treatment site”, and the claimed controllers are configured to receive and analyze data taken specifically from the claimed treatment site. 
This argument has been considered but is not persuasive. 
As stated in the previous office action, the additional elements, “a controller configured to: … control a laser source configured to generate laser energy directed to a treatment site by the laser system” and “receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site” are elements for collecting information for further analysis and are well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, which doesn’t amount to significantly more. 
The limitations that are directed to abstract idea, “convert the output signal from a time-based signal to a frequency-based signal”, “control production of an image or indication about at least one condition at the treatment site on a display based on the output signal”, and “identify one or more treatment modes using the frequency-based signal” are not integrated into a practical application. 
MPEP 2106.05 section gives examples of limitations that are indicative of integration into a practical application. 
Regarding 102 rejection, Applicant disagreed that Altshuler discloses a controller for a laser system configured to convert the output signal from a time-based signal to a frequency-based signal. 
	This argument has been considered, but is not persuasive. 
	Altshuler discloses that “[l]ight reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70” and “[d]etector 70 may detect only a selected one or more regions of light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer” (previously cited col. 6, lines 54-65). The disclosed spectrometer in Altshuler performs the function of converting the output signal from a time-based signal to a frequency-based signal. It is a well-known in the art that a spectrometer receives a temporal light signal and produces spectral lines of wavelengths/frequencies and their respective intensities. Wikipedia page on spectrometer is provided with this Office Action. 
	
Terminal Disclaimer
The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,667,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a controller for a laser system. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 21 is directed towards a machine. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “convert the output signal from a time-based signal to a frequency-based signal”; “control production of an image or indication about at least one condition at the treatment site on a display based on the output signal”, and “identify one or more treatment modes using the frequency-based signal”. The reason that the limitation, “convert the output signal from a time-based signal to a frequency-based signal”, is considered an abstract idea is because they are directed to mathematical concepts.
The reason that the limitations, “control production of an image or indication about at least one condition at the treatment site on a display based on the output signal” and “identify one or more treatment modes using the frequency-based signal”, are considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims recite “a controller” which can be interpreted as a generic processor. The processing device and the programmable processor do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claims recite additional elements, “control a laser source configured to generate laser energy directed to a treatment site by the laser system” and “receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
 Altshuler (US 6015404) discloses a controller for a laser system, the controller (fig. 1, col. 5, control processor 42) configured to: 
control a laser source configured to generate laser energy directed to a treatment site, by the laser system (col. 3, lines 55-61, a laser system 10 which may be utilized for treating a selected dermatological condition, comprising a laser 12 utilized to generate a laser signal 14 via a optical fiber 16 and a suitable applicator to a lens or other suitable contact element 18 in contact with the skin 20); 
receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site (col. 3, lines 22-35, sensor utilized during the detecting step is a temperature sensor, with such temperature sensor being a spectrum or other optical sensor; col. 6, line 54-65, fig. 3, 4 illustrate embodiments of the invention wherein optical temperature sensing is utilized. The pulse from laser 12 is applied to lens 18 through optical fiber 16 and a suitable applicator. Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer.). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 22-28, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claims 31-34, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a controller for a laser system. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 31 is directed towards a machine. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “convert the output signal from a time-based signal to a frequency-based signal”; “control production of an image or indication about a temperature of the treatment site based on the output signal”. The reason that the limitation, “convert the output signal from a time-based signal to a frequency-based signal”, is considered an abstract idea is because they are directed to mathematical concepts.
The reason that the limitation, “control production of an image or indication about a temperature of the treatment site based on the output signal”, is considered an abstract idea is because they are directed to mental processes (observation, evaluation, judgment, opinion). The above steps can be performed in the mind. The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims recite “a controller” which can be interpreted as a generic processor. The processing device and the programmable processor do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claims recite additional elements, “control a laser source configured to generate laser energy directed to a treatment site by the laser system” and “receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
 Altshuler (US 6015404) discloses a controller for a laser system, the controller (fig. 1, col. 5, control processor 42) configured to: 
control a laser source configured to generate laser energy directed to a treatment site, by the laser system (col. 3, lines 55-61, a laser system 10 which may be utilized for treating a selected dermatological condition, comprising a laser 12 utilized to generate a laser signal 14 via a optical fiber 16 and a suitable applicator to a lens or other suitable contact element 18 in contact with the skin 20); 
receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site (col. 3, lines 22-35, sensor utilized during the detecting step is a temperature sensor, with such temperature sensor being a spectrum or other optical sensor; col. 6, line 54-65, fig. 3, 4 illustrate embodiments of the invention wherein optical temperature sensing is utilized. The pulse from laser 12 is applied to lens 18 through optical fiber 16 and a suitable applicator. Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer.). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 32-35, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 36, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler (US 6015404). 
Re Claim 31, Altshuler discloses a controller for a laser system, the controller (fig. 1, col. 5, control processor 42) configured to: 
control a laser source configured to generate laser energy directed to a treatment site, by the laser system (col. 3, lines 55-61, a laser system 10 which may be utilized for treating a selected dermatological condition, comprising a laser 12 utilized to generate a laser signal 14 via a optical fiber 16 and a suitable applicator to a lens or other suitable contact element 18 in contact with the skin 20); 
receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site (col. 3, lines 22-35, sensor utilized during the detecting step is a temperature sensor, with such temperature sensor being a spectrum or other optical sensor; col. 6, line 54-65, fig. 3, 4 illustrate embodiments of the invention wherein optical temperature sensing is utilized. The pulse from laser 12 is applied to lens 18 through optical fiber 16 and a suitable applicator. Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer.); 
convert the output signal from a time-based signal to a frequency-based signal and control production of an image or indication about a temperature of the treatment site based on the output signal (col. 6, line 54-65, fig. 3, 4, Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer. The output from detector, which is indicative of temperature at the surface of epidermis 22 and, depending on color, may also indicative of thermal damage occurring, is applied from detector 70 through a line 72 to a suitable control such as control 42, which operates to control laser 12, and where appropriate various cooling elements; col. 6 line 54 – col. 7, line 33).   
Re Claim 36, Altshuler discloses that the controller is further configured to control the laser energy directed by the laser system based on the output signal (col. 6, line 54-65, fig. 3, 4, Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer. The output from detector, which is indicative of temperature at the surface of epidermis 22 and, depending on color, may also indicative of thermal damage occurring, is applied from detector 70 through a line 72 to a suitable control such as control 42, which operates to control laser 12, and where appropriate various cooling elements; col. 6 line 54 – col. 7, line 33, Detector 70 may also be utilized to monitor the color of, for example, a vein being treated or a tattoo pigment being removed, the output from detector 70 indicating when the color of the vein changes to indicate coagulation therein or when the color of the tattoo pigment changes indicating destruction thereof. As discussed earlier, such indication may be utilized to empirically terminate treatment by turning off laser 12, thereby assuring that epidermis 22 is not exposed to any more laser radiation than is absolutely necessary.).  
Re Claim 37, Altshuler discloses a controller for a laser system, the controller (fig. 1, col. 5, control processor 42) configured to: 
control a laser source configured to generate laser energy directed to a treatment site, by the laser system (col. 3, lines 55-61, a laser system 10 which may be utilized for treating a selected dermatological condition, comprising a laser 12 utilized to generate a laser signal 14 via a optical fiber 16 and a suitable applicator to a lens or other suitable contact element 18 in contact with the skin 20); 
receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site (col. 3, lines 22-35, sensor utilized during the detecting step is a temperature sensor, with such temperature sensor being a spectrum or other optical sensor; col. 6, line 54-65, fig. 3, 4 illustrate embodiments of the invention wherein optical temperature sensing is utilized. The pulse from laser 12 is applied to lens 18 through optical fiber 16 and a suitable applicator. Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer.); 
convert the output signal from a time-based signal to a frequency-based signal; and control the laser energy discharged through a laser fiber based on the output signal (col. 6, line 54-65, fig. 3, 4, Light reflected from the surface of epidermis 22 is transmitted back through lens 18 to fiber 16 and through fiber 16 and beam splitter 66 to spectrometer 68 and detector 70. Detector 70 may detect only a selected one or more regions of the light output from spectrometer 68, for example the infrared light, or may detect light across the full spectrum outputted from the spectrometer. The output from detector, which is indicative of temperature at the surface of epidermis 22 and, depending on color, may also indicative of thermal damage occurring, is applied from detector 70 through a line 72 to a suitable control such as control 42, which operates to control laser 12, and where appropriate various cooling elements; col. 6 line 54 – col. 7, line 33, Detector 70 may also be utilized to monitor the color of, for example, a vein being treated or a tattoo pigment being removed, the output from detector 70 indicating when the color of the vein changes to indicate coagulation therein or when the color of the tattoo pigment changes indicating destruction thereof. As discussed earlier, such indication may be utilized to empirically terminate treatment by turning off laser 12, thereby assuring that epidermis 22 is not exposed to any more laser radiation than is absolutely necessary.).   
Re Claim 38, Altshuler discloses that the output signal is based on an approximate temperature at the treatment site where the laser energy is directed (col. 6 line 54 – col. 7, line 33, The output from detector, which is indicative of temperature at the surface of epidermis 22 and, depending on color, may also indicative of thermal damage occurring, is applied from detector 70 through a line 72 to a suitable control such as control 42, which operates to control laser 12, and where appropriate various cooling elements).  
Re Claim 39, Altshuler discloses that the controller is further configured to control the laser system based on a laser treatment being performed on the treatment site (col. 6 line 54 – col. 7, line 67, The output from detector, which is indicative of temperature at the surface of epidermis 22 and, depending on color, may also indicative of thermal damage occurring, is applied from detector 70 through a line 72 to a suitable control such as control 42, which operates to control laser 12, and where appropriate various cooling elements. While temperature and/or initial damage to the epidermis or destruction of the desired element in region 24 have been utilized as the detected condition or parameter for control to prevent epidermal damage and to assure that the desired treatment has been effected, other parameters may be measured and utilized to control laser energy, duration and/or epidermal cooling in suitable applications. In addition, while several methods of cooling the skin have been discussed above, other cooling techniques may be utilized for some applications. Further, while specific configurations have been shown, for example, with a lens 18 in contact with the skin, for the preferred embodiments, this is not a limitation on the invention, and the invention may be practiced with other laser dermatological systems which, for example, do not utilize a lens in contact with the skin to apply the laser and, which, in fact, do not have a contact element at all. Finally, while the preferred embodiments involve specific laser dermatology treatments, the invention may also be utilized to monitor and control other laser dermatology treatments to minimize damage to skin areas outside the treatment region. The invention generally requires only that a selected parameter of the skin undergoing treatment be detected and that this detection be utilized to control the treatment.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (US 6015404) in view of Welches et al. (WO 2010/102246), hereinafter “Welches”.
Re Claims 32 and 33, Altshuler discloses the claimed invention substantially as set forth in claim 31. 
	Altshuler discloses that detector 70 may be utilized to monitor the color of, for example, a vein being treated or a tattoo pigment being removed, the output from detector 70 indicating when the color of the vein changes to indicate coagulation therein or when the color of the tattoo pigment changes indicating destruction thereof (col. 7, lines 23-33). 	
Altshuler is silent regarding controlling production of the image includes controlling the display to generate temperature information indicating an approximate temperature at the treatment site where the laser energy is directed by the laser system, or an average approximate temperature at the treatment site over a period of time, wherein controlling production of the image includes controlling the display to generate a graphical display of the temperature information or an alphanumeric display of the temperature information. 
However, Welches discloses a controller for a laser system, the controller configured to: 
control a laser source configured to generate laser energy directed to a treatment site, by the laser system (laser source 14, page 22, lines 1 -7; page 24, lines 9-30, fig. 1, energy source 105, page 22, line 24 -page 23, line 17); 
receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site (page 25, lines 1 -21, a sensor can be coupled to the energy delivery component to measure the physical change of the treatment area, in response to the energy directed thereto. In another embodiment, a detector can be coupled to the energy delivery component for detecting radiation transmitted back through the energy delivery component form the treatment area. For example, the detector detects near infrared radiation that travels down the energy delivery component from the treatment area, in the reverse direction of the energy pulses; page 22, lines 5-24; page 42, lines 9-32: two sensor IR photodetector assembly 2450 located in the handpiece 2460 in fig. 24, portions of light from the IR waveguide at two distinct wavelengths are separated and directed respectively to the two IR sensors using, for example, a dichroic beamsplitter 2480.  Signals from the detectors are compared differentially to increase sensitivity and reject errors due to the “sense waveguide” transmission variables or characteristics. The signals from the IR sensors are processed to obtain temperature information about the tissue under treatment. IR temperature monitoring provides tissue temperature feedback to the laser - which would adjust energy deposition based on observed tissue temperatures. The laser takes feedback from the IR sensor and then adjusts laser output power –closed loop to achieve the selected tissue temperature). 
Welches teaches the controller configured to control production of an image or indication about a temperature of the treatment site based on output signal of the photodetector, wherein controlling production of the image includes controlling the display to generate temperature information indicating an approximate temperature at the treatment site where the laser energy is directed by the laser system, or an average approximate temperature at the treatment site over a period of time, wherein controlling production of the image includes controlling the display to generate a graphical display of the temperature information or an alphanumeric display of the temperature information (page 25, a detector can be coupled to the energy delivery component for detecting radiation transmitted back through the energy delivery component from the treatment area. The detected near infrared radiation can be used to monitor the temperature of the tissue in the treatment area and to regulate the operation of the energy source. fig. 23, page 41, lines 21 – page 42, line 5, A temporary 2D temperature map can be created from the combined data of the accelerometer and the temperature within tissue. During each one second, the temperature can be sampled more than 10 times and the information of probe position and temperature linked. A running average of at least three stroke cycles will create a coarse time/temperature map 2302 of the temperature profile within the current surgical track; fig. 17, a user interface display that is in communication with a photodetector sensor pad, page 37, line 24 – page 38, line 2, a laser shot location display 1700 can display the current location of the tip as well as where on the sensor pad shots have been recorded. The shot location display preferably also indicates the level of treatment that has occurred throughout the grid. This display can be used to aide the doctor in positioning the device for the next shot and to prevent overtreatment in any one location of the treatment area; pages 62-63, figs. 41-45 also show display of temperature profiles and laser on/off status profile; figs. 13A-13C, page 34 also show temperature map.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Altshuler, by configuring the controller to control production of an image or indication about a temperature of the treatment site based on output signal, wherein controlling production of the image includes controlling the display to generate temperature information indicating an approximate temperature at the treatment site where the laser energy is directed by the laser system, or an average approximate temperature at the treatment site over a period of time, wherein controlling production of the image includes controlling the display to generate a graphical display of the temperature information or an alphanumeric display of the temperature information, as taught by Welches, for the purpose of monitoring the temperature of the tissue, to regulate the operation of the energy source, and to provide warning when the detected radiation indicates that the temperature of the tissue exceeds a predetermined temperature (page 25, page 22, lines 13-18, the information can be displayed to the clinician, or used to automatically control laser to, for example, provide a desired dose profile across the treatment area or to inhibit laser in the event that a dangerous condition is detected; page 37, line 24 – page 38, line 2, The shot location display preferably also indicates the level of treatment that has occurred throughout the grid. This display can be used to aide the doctor in positioning the device for the next shot and to prevent overtreatment in any one location of the treatment area). 
Re Claim 34, Altshuler as modified by Welches discloses the claimed invention substantially as set forth in claims 31 and 32. 
Altshuler is silent regarding the controller further configured to control the display to generate treatment mode information corresponding to the temperature information, the treatment mode information indicating a laser treatment being performed on the treatment site where the laser energy is directed by the laser system, wherein controlling production of the image includes controlling the display to generate treatment mode boundaries indicating upper and lower operating parameters of at least one treatment mode. 
Welches further teaches the controller further configured to control the display to generate treatment mode information corresponding to the temperature information, the treatment mode information indicating a laser treatment being performed on the treatment site where the laser energy is directed by the laser system, wherein controlling production of the image includes controlling the display to generate treatment mode boundaries indicating upper and lower operating parameters of at least one treatment mode (fig. 17, a user interface display that is in communication with a photodetector sensor pad, page 37, line 24 – page 38, line 2, a laser shot location display 1700 can display the current location of the tip as well as where on the sensor pad shots have been recorded. The shot location display preferably also indicates the level of treatment that has occurred throughout the grid. This display can be used to aide the doctor in positioning the device for the next shot and to prevent overtreatment in any one location of the treatment area; pages 62-63, figs. 41-45 also show display of temperature profiles and laser on/off status profile; figs. 13A-13C, page 34 also show temperature map; page 30, line 28 - page 34, line 26, the algorithm configured with a power vs. difference-in-position application can also limit or prevent the discharge of excessive energy into an already treated spot/position. The map of the treatment area can include color coding indicating the effects of the treatments such as the magnitude of absorbance by the portions of the treatment area. The color coding can also indicate intensity of the emitted pulses, for example, a solid red dot for many shots of pulses at certain wavelength, and a weak red dot for few shots of pulses at another wavelength; page 42, IR temperature monitoring provides tissue temperature feedback to the laser (which would adjust energy deposition based on observed tissue temperatures). In various embodiments, this could include a simple maximum temperature safety limit, or feedback allow closed loop temperature control of tissue.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Altshuler as modified by Welches, by configuring the controller to control the display to generate treatment mode information corresponding to the temperature information, the treatment mode information indicating a laser treatment being performed on the treatment site where the laser energy is directed by the laser system, wherein controlling production of the image includes controlling the display to generate treatment mode boundaries indicating upper and lower operating parameters of at least one treatment mode, as taught by Welches, for the purpose of displaying real time information about the area undergoing treatment to the clinician to provide a desired dose profile across the treatment area or to inhibit laser in the event that a dangerous condition is detected (page 25, page 22, lines 13-18, the information can be displayed to the clinician, or used to automatically control laser to, for example, provide a desired dose profile across the treatment area or to inhibit laser in the event that a dangerous condition is detected; page 37, line 24 – page 38, line 2, The shot location display preferably also indicates the level of treatment that has occurred throughout the grid. This display can be used to aide the doctor in positioning the device for the next shot and to prevent overtreatment in any one location of the treatment area). 
Re Claim 40, Altshuler discloses the claimed invention substantially as set forth in claims 37 and 39. 
Altshuler is silent regarding the controller further configured to control a display to display an image corresponding to the laser treatment being performed on the treatment site.   
However, Welches discloses a controller for a laser system, the controller configured to: 
control a laser source configured to generate laser energy directed to a treatment site, by the laser system (laser source 14, page 22, lines 1 -7; page 24, lines 9-30, fig. 1, energy source 105, page 22, line 24 -page 23, line 17); 
receive an output signal, from a photodetector, in response to an electromagnetic energy collected from the treatment site (page 25, lines 1 -21, a sensor can be coupled to the energy delivery component to measure the physical change of the treatment area, in response to the energy directed thereto. In another embodiment, a detector can be coupled to the energy delivery component for detecting radiation transmitted back through the energy delivery component form the treatment area. For example, the detector detects near infrared radiation that travels down the energy delivery component from the treatment area, in the reverse direction of the energy pulses; page 22, lines 5-24; page 42, lines 9-32: two sensor IR photodetector assembly 2450 located in the handpiece 2460 in fig. 24, portions of light from the IR waveguide at two distinct wavelengths are separated and directed respectively to the two IR sensors using, for example, a dichroic beamsplitter 2480.  Signals from the detectors are compared differentially to increase sensitivity and reject errors due to the “sense waveguide” transmission variables or characteristics. The signals from the IR sensors are processed to obtain temperature information about the tissue under treatment. IR temperature monitoring provides tissue temperature feedback to the laser - which would adjust energy deposition based on observed tissue temperatures. The laser takes feedback from the IR sensor and then adjusts laser output power –closed loop to achieve the selected tissue temperature). 
Welches teaches the controller further configured to control a display to display an image corresponding to the laser treatment being performed on the treatment site (fig. 17, a user interface display that is in communication with a photodetector sensor pad, page 37, line 24 – page 38, line 2, a laser shot location display 1700 can display the current location of the tip as well as where on the sensor pad shots have been recorded. The shot location display preferably also indicates the level of treatment that has occurred throughout the grid. This display can be used to aide the doctor in positioning the device for the next shot and to prevent overtreatment in any one location of the treatment area; pages 62-63, figs. 41-45 also show display of temperature profiles and laser on/off status profile; figs. 13A-13C, page 34 also show temperature map; page 30, line 28 - page 34, line 26, the algorithm configured with a power vs. difference-in-position application can also limit or prevent the discharge of excessive energy into an already treated spot/position. The map of the treatment area can include color coding indicating the effects of the treatments such as the magnitude of absorbance by the portions of the treatment area. The color coding can also indicate intensity of the emitted pulses, for example, a solid red dot for many shots of pulses at certain wavelength, and a weak red dot for few shots of pulses at another wavelength; page 42, IR temperature monitoring provides tissue temperature feedback to the laser (which would adjust energy deposition based on observed tissue temperatures). In various embodiments, this could include a simple maximum temperature safety limit, or feedback allow closed loop temperature control of tissue.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Altshuler, by configuring the controller to control a display to display an image corresponding to the laser treatment being performed on the treatment site, as taught by Welches, for the purpose of displaying real time information about the area undergoing treatment to the clinician to provide a desired dose profile across the treatment area or to inhibit laser in the event that a dangerous condition is detected (page 25, page 22, lines 13-18, the information can be displayed to the clinician, or used to automatically control laser to, for example, provide a desired dose profile across the treatment area or to inhibit laser in the event that a dangerous condition is detected; page 37, line 24 – page 38, line 2, The shot location display preferably also indicates the level of treatment that has occurred throughout the grid. This display can be used to aide the doctor in positioning the device for the next shot and to prevent overtreatment in any one location of the treatment area). 
Re Claim 41, Altshuler discloses the claimed invention substantially as set forth in claim 31. 
Altshuler is silent regarding the controller is configured to control the laser energy directed by the laser system based on a user input received from an input device.
However, Welches discloses an input device, wherein the controller is configured to control the laser energy directed by the laser system based on a user input received from an input device (page 60, lines 2-10, page 61, lines 8-20, the current laser software allows the user to select a treatment temperature limit threshold above which the laser will not fire; page 37, lines 24-31, a user interface display. The display includes basic laser interface controls such as pulse width control, fluence display and controls.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Altshuler, by configuring the controller to control the laser energy directed by the laser system based on a user input received from an input device, as taught by Welches, for the purpose of protecting the tissue and optimizing the treatment result (page 60, lines 2-10, page 61, lines 8-20) and configuring the treatment laser parameters (page 37, lines 24-31). 

Allowable Subject Matter
Claims 21-30 appear to avoid the prior art but remain rejected under section 101 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. Claims 21-30 contain allowable subject matter with the same rationale as parent patent which is directed to substantially the same invention as the instant claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN T KUO/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, September 24, 2022Examiner, Art Unit 3792